News Release For Immediate Release Contact: Sidney R. Brown Chairman of the Board, Interim President and Chief Executive Officer (856) 690-4329 Thomas R. Brugger Executive Vice President and Chief Financial Officer (856) 690-4233 Thomas O’Brien Consultant to the Board of Directors (856) 690-4329 Sun Bancorp, Inc. Reports First Quarter 2014 Results First Quarter Highlights ●Announced expected hiring of Thomas O’Brien as CEO, subject to regulatory non-objection ●Continued progress on expense control as non-interest expense declined by $4.6 million sequentially to $27.9 million ●Interest bearing cash averaged $220.1 million or 7.2% of average assets ●Tier 1 Leverage Ratio increased to 9.4% and the total risk based ratio increased to 14.9% VINELAND, NJ – April 23, 2014 – Sun Bancorp, Inc. (NASDAQ: SNBC) (the “Company”) reported today a net loss available to common shareholders of $1.9 million, or a loss of $0.02 per diluted share, for the quarter ended March 31, 2014, compared to a net loss of $8.2 million, or a loss of $0.09 per diluted share, and net income of $2.5 million, or $0.03 per diluted share, for the fourth quarter of 2013 and the first quarter of 2013, respectively. The following are key items and events that occurred during the first quarter of 2014: ●No provision for loan loss was recorded in the first quarter of 2014 compared to provision expense of $2.1 million in the fourth quarter of 2013. The allowance for loan losses equaled $33.8 million at March 31, 2014, a decrease of $1.8 million from December 31, 2013. The allowance for loan losses equaled 1.62% of gross loans held-for-investment and 90.2% of non-performing loans at March 31, 2014 as compared to 1.66% and 93.6%, respectively, at December 31, 2013. ●Occupancy expense totaled $4.3 million, an increase of $860 thousand from the prior quarter, as winter weather related expenses totaled $1.0 million in the quarter ended March 31, 2014. ●Professional fees totaled $1.5 million in the first quarter of 2014 compared to $4.9 million in the prior quarter. ●Net interest margin was 3.07% in the first quarter of 2014 compared to 2.99% in the fourth quarter of 2013. “We made good progress in the first quarter on expense reduction efforts, executing on our regulatory remediation efforts and enhancing the capital ratios of the Bank,” stated Sid Brown, Chairman, interim President and CEO.“We are disappointed to report a loss but believe that we are taking the necessary steps to get the Bank back on the right path.We are all looking forward to working with Tom O’Brien on returning the Bank to sustained profitability.Tom O’Brien started working on April 2nd as a consultant to the Board of Directors and is expected to be appointed as CEO, subject to regulatory non-objection to his assumption of the positions of President and CEO.” -3- Discussion of Results: Balance Sheet ●Total assets were $3.04 billion at March 31, 2014, as compared to $3.09 billion at December 31, 2013. ●Cash and cash equivalents were $282.1 million at March 31, 2014, as compared to $267.8 million at December 31, 2013. The increase of $14.3 million in the first quarter of 2014 as compared to the prior quarter was primarily due to declining loan balances, including those held-for-sale, partially offset by a decrease in deposits. ●Gross loans held-for-investment were $2.08 billion at March 31, 2014, as compared to $2.14 billion at December 31, 2013, a decline of $53.6 million which was primarily due to loan paydowns. ●Deposits were $2.57 billion at March 31, 2014, as compared to $2.62 billion at December 31, 2013.The decrease of $48.1 million in the first quarter of 2014 as compared to the prior quarter was primarily due to decreases in public funds deposits. Net Interest Income and Margin ●Net interest income decreased $543 thousand from the linked quarter to $21.4 million for the three months ended March 31, 2014. The net interest margin increased eight basis points to 3.07% for the three months ended March 31, 2014 from 2.99% for the linked quarter, and decreased nine basis points as compared to the first quarter of 2013. The average yield on interest-earning assets increased seven basis points to 3.54% for the three months ended March 31, 2014 from 3.47% for the three months ended December 31, 2013. The decrease between the quarter ended March 31, 2014 and the comparable prior year period is primarily due to a decline of $184.1 million in average commercial loans and an increase of $40.9 million in average interest earning bank balances. The increase from the linked quarter is due primarily to a decrease of $122.3 million in average interest bearing cash balances. Non-Interest Income ●Non-interest income was $4.9 million for the quarter ended March 31, 2014, as compared to $4.7 million for the quarter ended December 31, 2013 and $10.9 million for the comparable prior year quarter. The increase from the linked quarter was primarily attributable to a decrease of $672 thousand in negative derivative credit valuation adjustments from the prior quarter partially offset by a decrease in net mortgage banking revenue of $365 thousand. The decrease in the negative derivative credit valuation adjustments from the prior quarter was primarily due to swap termination fees of $1.0 million recorded in the fourth quarter of 2013, compared to no swap termination fees recorded in the first quarter of 2014. Mortgage banking revenue, net, decreased from $1.0 million for the quarter ended December 31, 2013 to $635 thousand for the quarter ended March 31, 2014, which was due to lower production volume in a higher interest rate environment. Non-Interest Expense ●Non-interest expense was $27.9 million in the first quarter of 2014, a decrease of $4.6 million compared to the linked quarter and a decrease of $3.4 million from the comparable prior year quarter.In comparison to the linked quarter, decreases in professional fees, other real estate owned, advertising, commission expense, and salaries and employee benefits of $3.4 million, $385 thousand, $317 thousand, $201 thousand, and $186 thousand, respectively, were partially offset by an increase of $860 thousand in occupancy expense.Professional fees declined as the Company reduced its reliance on regulatory compliance consulting services.Commission expense has decreased due to reduced mortgage production volumes.Occupancy expense for the first quarter includes $1.0 million of snow removal expenses. Asset Quality ●During the first quarter of 2014, there was no provision expense recorded, as compared to provision expense of $2.1 million in the linked quarter and $171 thousand in the comparable prior year quarter. The allowance for loan losses was $33.8 million, or 1.62% of gross loans held-for-investment, at March 31, 2014, as compared to $35.5 million, or 1.66% of gross loans held-for-investment at December 31, 2013.Net charge-offs were $1.8 million in the first quarter of 2014, as compared to net charge-offs in the linked quarter of $15.5 million and net recoveries in the comparable prior year quarter of $1.1 million. ●Total non-performing assets were $40.2 million, or 1.91% of total gross loans held-for-investment, loans held-for-sale and real estate owned at March 31, 2014, as compared to $40.5 million, or 1.87%, at December 31, 2013. Non-performing loans decreased $531 thousand to $37.4 million at March 31, 2014 from $38.0 million at December 31, 2013. Capital ●Shareholders’ equity totaled $248.9 million at March 31, 2014 compared to $245.3 million at December 31, 2013.The Company’s tangible equity to tangible assets ratio was 7.01% at March 31, 2014, as compared to 6.77% at December 31, 2013. At March 31, 2014, the Company’s total risk-based capital ratio, Tier 1 capital ratio and leverage capital ratio were approximately 14.87%, 12.75%, and 9.40%, respectively. At March 31, 2014, Sun National Bank’s total risk-based capital ratio, Tier 1 capital ratio and leverage capital ratio were approximately 14.08%, 12.83%, and 9.45%, respectively. The Company will hold its regularly scheduled conference call on Thursday April 24, 2014, at 11:00 a.m. (ET).Participants may listen to the live webcast through the Company’s website at www.sunnationalbank.com. Participants are advised to log on 10 minutes ahead of the scheduled start of the call.An Internet-based replay will be available at the Company’s website for two weeks following the call. Sun Bancorp, Inc. (NASDAQ: SNBC) is a $3.04 billion asset bank holding company with its executive offices located in Mt. Laurel, New Jersey. Its primary subsidiary is Sun National Bank, a full service commercial bank serving customers through 50-plus locations in New Jersey. Sun National Bank is an Equal Housing Lender and its deposits are insured up to the legal maximum by the Federal Deposit Insurance Corporation (FDIC). For more information about Sun National Bank and Sun Bancorp, Inc., visit www.sunnationalbank.com. -4- Cautionary Note Regarding Forward-Looking Statements The foregoing material contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995, concerning the financial condition, results of operations and business of the Company.Forward-looking statements are statements that include projections, predictions, expectations or beliefs about events or results or otherwise are not statements of historical facts, including statements about reducing expenses, executing on our regulatory remediation efforts, enhancing our capital ratios and achieving sustained profitability in the future.Actual results and trends could differ materially from those set forth in such statements and there can be no assurances that we will further reduce expenses, successfully execute on our regulatory remediation efforts, further enhance our capital ratios or achieve sustained profitability in the future. We caution that such statements are subject to a number of uncertainties, including those detailed under the headings “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the Company’s Form 10-K for the fiscal year ended December 31, 2013, and in other filings made pursuant to the Securities Exchange Act of 1934, as amended.Therefore, readers should not place undue reliance on any forward-looking statements.The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. Non-GAAP Financial Measures (Unaudited) This news release references tax-equivalent interest income. Tax-equivalent interest income is a non-GAAP financial measure. Tax-equivalent interest income assumes a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the three months ended March 31, 2014, December 31, 2013, September 30, 2013, June 30, 2013, and March 31, 2013 were $166 thousand, $167 thousand, $167 thousand, $175 thousand, and $212 thousand, respectively. This release also references tangible book value per common share. Tangible book value per common share is a non-GAAP financial measure.Tangible book value per common share is a ratio of tangible equity, shareholders’ equity less intangible assets, to outstanding common shares. Intangible assets at March 31, 2014, December 31, 2013, September 30, 2013, June 30, 2013, and March 31, 2013 were $38.7 million, $39.0 million, $39.4 million, $40.0 million, and $40.5 million, respectively. Tax-equivalent interest income The following reconciles net interest income to net interest income on a fully taxable equivalent basis using a 35% tax rate for the three months ended March 31, 2014, December 31, 2013, September 30, 2013, June 30, 2013, and March 31, 2013. For Three Months Ended: March 31, 2014 December 31, 2013 September 30, 2013 June 30, 2013 March 31, 2013 Net interest income $ Effect of tax exempt income Net interest income, tax equivalent basis $ Tangible book value per common share The following reconciles shareholders’ equity to tangible equity by reducing shareholders’ equity by the intangible asset balance at March 31, 2014, December, 31, 2013, September 30, 2013, June 30, 2013, and March 31, 2013. March 31, 2014 December 31, 2013 September 30, 2013 June 30, 2013 March 31, 2013 Tangible book value per common share: Shareholders’ equity $ Less: Intangible assets Tangible equity $ Common stock Less: Treasury stock Total outstanding shares Tangible book value per common share: $ -5- SUN BANCORP, INC. AND SUBSIDIARIES FINANCIAL HIGHLIGHTS (Unaudited) (Dollars in thousands, except share and per share amounts) For the Three Months Ended March 31, December 31, Profitability for the period: Net interest income $ $ $ Provision for loan losses - Non-interest income Non-interest expense (Loss) income before income taxes ) ) Income tax expense - Net (loss) income available to common shareholders $ ) $ $ ) Financial ratios: Return on average assets(1) % % % Return on average equity(1) % % % Return on average tangible equity(1),(2) % % % Net interest margin(1) % % % Efficiency ratio % % % (Loss) earnings per common share: Basic $ ) $ $ ) Diluted $ ) $ $ ) Average equity to average assets % % % March 31, December 31, At period-end: Total assets $ $ $ Total deposits Loans receivable, net of allowance for loan losses Loans held-for-sale Investments Borrowings Junior subordinated debentures Shareholders’ equity Credit quality and capital ratios: Allowance for loan losses to gross loans held-for- investment % % % Non-performing loans held-for-investment to gross loans held-for-investment % % % Non-performing assets to gross loans held-for-investment, loans held-for-sale and real estate owned % % % Allowance for loan losses to non-performing loans held-for-investment % % % Total capital (to risk-weighted assets) (3): Sun Bancorp, Inc. % % % Sun National Bank % % % Tier 1 capital (to risk-weighted assets) (3): Sun Bancorp, Inc. % % % Sun National Bank % % % Leverage ratio: Sun Bancorp, Inc. % % % Sun National Bank % % % Book value per common share $ $ $ Tangible book value per common share $ $ $ (1) Amounts for the three months ended are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) March 31, 2014 capital ratios are estimated, subject to regulatory filings. -6- SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (Dollars in thousands, except par value amounts) March 31, 2014 December 31, 2013 ASSETS Cash and due from banks $ $ Interest-earning bank balances Cash and cash equivalents Restricted cash Investment securities available for sale (amortized cost of $442,681 and $452,023 at March 31, 2014 and December 31, 2013, respectively) Investment securities held to maturity (estimated fair value of $664 and $692 at March 31, 2014 and December 31, 2013, respectively) Loans receivable (net of allowance for loan losses of $33,768 and $35,537 at March 31, 2014 and December 31, 2013, respectively) Loans held-for-sale, at fair value Restricted equity investments, at cost Bank properties and equipment, net Real estate owned Accrued interest receivable Goodwill Intangible assets, net Deferred taxes, net Bank owned life insurance (BOLI) Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits $ $ Securities sold under agreements to repurchase – customers Advances from the Federal Home Loan Bank of New York (FHLBNY) Obligations under capital lease Junior subordinated debentures Other liabilities Total liabilities Shareholders’ equity: Preferred stock, $1 par value, 1,000,000 shares authorized; none issued - - Common stock, $1 par value, 200,000,000 shares authorized; 88,709,281 shares issued and 86,766,358 shares outstanding at March 31, 2014; 88,711,035 shares issued and 86,714,414 shares outstanding at December 31, 2012 Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive loss ) ) Deferred compensation plan trust ) ) Treasury stock at cost,1,942,923 shares atMarch 31, 2014; and 1,996,621 shares at December 31, 2013 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ -7- SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months EndedMarch 31, INTEREST INCOME Interest and fees on loans $ $ Interest on taxable investment securities Interest on non-taxable investment securities Dividends on restricted equity investments Total interest income INTEREST EXPENSE Interest on deposits Interest on funds borrowed Interest on junior subordinated debentures Total interest expense Net interest income PROVISION FOR LOAN LOSSES - Net interest income after provision for loan losses NON-INTEREST INCOME Service charges on deposit accounts Mortgage banking revenue, net Gain on sale of investment securities - Investment products income BOLI income Derivative credit valuation adjustment ) ) Other Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Commission expense Occupancy expense Equipment expense Amortization of intangible assets Data processing expense Professional fees Insurance expenses Advertising expense Problem loan expense Real estate owned expense, net Office supplies expense Other Total non-interest expense (LOSS) INCOME BEFORE INCOME TAXES ) INCOME TAX EXPENSE - NET (LOSS) INCOME AVAILABLE TO COMMON SHAREHOLDERS $ ) $ Basic (loss) earnings per share $ ) $ Diluted (loss) earnings per share $ ) $ 0.03 Weighted average shares – basic Weighted average shares - diluted -8- SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands) Q1 Q4 Q3 Q2 Q1 Balance sheet at quarter end: Cash and cash equivalents $ Restricted cash Investment securities Loans held-for-investment: Commercial and industrial Home equity Second mortgage Residential real estate Other Total gross loans held-for-investment Allowance for loan losses ) Net loans held-for-investment Loans held-for-sale Goodwill Intangible assets Total assets Total deposits Securities sold under agreements to repurchase- customers Advances from FHLBNY Obligations under capital lease Junior subordinated debentures Total shareholders' equity Quarterly average balance sheet: Loans(1): Commercial and industrial $ Home equity Second mortgage Residential real estate Other Total gross loans Securities and other interest-earning assets Total interest-earning assets Total assets Non-interest-bearing demand deposits Total deposits Total interest-bearing liabilities Total shareholders' equity Capital and credit quality measures: Total capital (to risk-weighted assets) (2): Sun Bancorp, Inc. % Sun National Bank % Tier 1 capital (to risk-weighted assets) (2): Sun Bancorp, Inc. % Sun National Bank % Leverage ratio: Sun Bancorp, Inc. % Sun National Bank % Average equity to average assets % Allowance for loan losses to total gross loans held-for-investment % Non-performing loans held-for-investment to gross loans held-for-investment % Non-performing assets to gross loans held-for-investment, loans held-for-sale and real estate owned % Allowance for loan losses to non-performing loans held-for-investment % Other data: Net (charge-offs) recoveries ) ) Non-performing assets: Non-accrual loans $ Troubled debt restructurings, non-accrual Loans past due 90 days and accruing 42 - Real estate owned, net Total non-performing assets $ $ $ (1) Average balances include non-accrual loans and loans held-for-sale (2)March 31, 2014 capital ratios are estimated, subject to regulatory filings. -9- SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands, except share and per share amounts) Q1 Q4 Q3 Q2 Q1 Profitability for the quarter: Tax-equivalent interest income $ Interest expense Tax-equivalent net interest income Tax-equivalent adjustment Provision for loan losses - ) Non-interest income Non-interest expense excluding amortization of intangible assets Amortization of intangible assets (Loss) income before income taxes ) ) ) Income tax expense - - - Net (loss) income ) ) ) Net (loss) income available to common shareholders $ ) $ ) $ ) $ $ Financial ratios: Return on average assets (1) % Return on average equity (1) % Return on average tangible equity (1),(2) % Net interest margin (1) % Efficiency ratio % Per share data: (Loss) income per common share: Basic $ ) $ ) $ ) $ $ Diluted $ ) $ ) $ ) $ $ Book value $ Tangible book value $ Average basic shares Average diluted shares Non-interest income: Service charges on deposit accounts $ Mortgage banking revenue, net Net gain on sale of investment securities - - 2 Investment products income BOLI income Derivative credit valuation adjustment ) ) ) 6 ) Other income Total non-interest income $ Non-interest expense: Salaries and employee benefits $ Commission expense Occupancy expense Equipment expense Amortization of intangible assets 540 Data processing expense Professional fees Insurance expense Advertising expense Problem loan costs Real estate owned expense, net Office supplies expense Other expense Total non-interest expense $ (1) Amounts are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. -10- SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Three Months Ended March 31, Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities(3) Interest-earning bank balances Total interest-earning assets Non-interest earning assets: Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ $ % $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Securities sold under agreements to repurchase- customers - - 1 Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans and loans held-for-sale. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3)Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the three months ended March 31, 2014 and 2013 were $166 thousand and $212 thousand, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. -11- SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Three Months Ended March 31, 2014 December 31, 2013 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities (3) 457,737 Interest-earning bank balances Total interest-earning assets Non-interest earning assets: Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ $ % $ $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Fed Funds Purchased - - - 54 - - Securities sold under agreements to repurchase- customers - Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans and loans held-for-sale. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3)Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the three months ended March 31, 2014 and December 31, 2013 were $166 thousand and $167 thousand, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. -12-
